Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 17-cv-01580-PAB-SKC

   DELMART E.J.M. VREELAND, II,

         Plaintiff,

   v.

   SUSAN M. TIONA, M.D.,
   ROBERT MAGNUSON, M.D.,
   CELIA RIFE, R.N.,
   KATHY MICKEY,
   TEJINDER SINGH, PA/NP,
   CORRECTIONAL HEALTH PARTNERS, INC.,
   JEFF ARCHAMBEAU, and
   SUNSTRAY TATEOSIAN,

        Defendants.
   _____________________________________________________________________

          ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
   _____________________________________________________________________

         This matter is before the Court on the Recommendation of United States

   Magistrate Judge S. Kato Crews [Docket No. 355] dated February 10, 2020 (the

   “recommendation”) and plaintiff’s Motion for Relief from Judgment [Docket No. 373].

   Plaintiff filed a timely written objection to the recommendation. Docket No. 375. The

   Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I.   BACKGROUND

         A.     Factual Background

         Plaintiff is an inmate in the Colorado Department of Corrections (“CDOC”).

   Docket No. 340 at 2. 1 Correctional Health Partners, Inc. (“CHP”) is a medical services

         1
             All facts are undisputed unless otherwise noted.
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 2 of 13




   organization that contracts with CDOC to determine whether there is a medical

   necessity for care to be provided to inmates out of the internal CDOC system. Docket

   No. 276 at 3, ¶¶ 3-4. Defendant Jeff Archambeau is CHP’s chief executive officer and

   defendant Sunsiray Tateosian2 is a senior care management coordinator with CHP. Id.

   at 6, ¶¶ 20-21. Defendant Robert Magnuson and former defendant Gina Nelson

   requested ultrasounds of a scrotal mass on plaintiff’s testicle. Id. at 5, ¶ 15. CHP

   denied both requests. Id., ¶ 16. However, CHP approved an ultrasound of plaintiff’s

   abdomen. Id. at 6, ¶ 19.3

          In July 2016, defendant Celia Rife was a contract employee of CDOC at the

   Colorado Territorial Correctional Facility (“CTFC”), where she worked as a nurse

   practitioner. Docket No. 285 at 2, ¶ 2. On July 6, 2016, Rife met with plaintiff at the

   CTFC medical clinic after plaintiff complained of chronic back pain. Id., ¶ 3. The parties

   dispute whether or not Rife gave plaintiff injections of Kenalog and Lidocaine during that

   visit. Compare id. at 3, ¶ 5 with Docket No. 302-1 at 3. In plaintiff’s version of events,

   Rife placed a phone call to defendant Susan Tiona (“Tiona”) during the medical visit,

   during which Tiona told Rife not to provide Vreeland with medical care. Docket No.

   302-1 at 3. Plaintiff subsequently did not receive medical care from Rife. Id. In Rife’s




          2
           Sunsiray Tateosian’s first name is misspelled as “Sunstray” in the caption of the
   operative complaint. See Docket No. 276 at 1 n.1.
          3
           Plaintiff denies this fact on the basis that “there are conflicts between” the fact
   and other exhibits in the record. Docket No. 303 at 4, ¶ 19. However, he does not
   explain how those exhibits dispute the factual statement. Therefore, the facts are
   considered undisputed for purposes of the motion. See Fed. R. Civ. P. 56(e); Practice
   Standards (Civil cases), Chief Judge Philip A. Brimmer § III.F.3.

                                                2
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 3 of 13




   telling, she gave plaintiff the Kenalog and Lidocaine injections, as well as a prescription

   for a five-day supply of Vicodin. Docket No. 285 at 2-3, ¶ 4-5.

          B.   Procedural History

          Plaintiff filed this lawsuit pro se on June 28, 2017. Docket No. 1. Plaintiff filed a

   first amended complaint on September 15, 2017, Docket No. 10, and a motion to

   amend that complaint on April 19, 2018. Docket No. 127. Before that motion was ruled

   on, plaintiff retained counsel, Brice A. Tondre, who entered an appearance on August

   15, 2018. Docket No. 231. Plaintiff subsequently filed a new motion to amend the

   complaint, Docket No. 241, which Magistrate Judge S. Kato Crews granted. Docket No.

   247. Accordingly, plaintiff filed his second amended complaint on October 25, 2018,

   which is the operative complaint. Docket No. 248. The operative complaint brings one

   claim under 42 U.S.C. § 1983 against Tiona, Rene Jordan, Magnuson, Nelson, Anita

   Normandy, Jody Sinker, Dolf Hall, and Theodore Laurence (together, the “CDOC

   defendants”), CHP, Archambeau, and Tatesoian (together, the “CHP defendants”), Rife,

   Kathy Mickey, and Tejinder Singh. Docket No. 248 at 6-8, ¶¶ 34-46. The central

   allegation of the operative complaint is that, under Tiona’s direction, defendants

   purposefully refused plaintiff medical care during his incarceration. Docket No. 340 at 2;

   see generally Docket No. 248.

          On September 23, 2019, the Court granted in part and denied in part the CDOC

   defendants’ motion to dismiss. Docket No. 340. The Court allowed plaintiff to proceed

   with (1) Eighth Amendment claims against Tiona that accrued after June 28, 2015 and

   (2) a First Amendment retaliation claim against Tiona. Id. at 8. The Court dismissed all

   other claims against the CDOC defendants with prejudice. Id.

                                                3
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 4 of 13




          On a parallel track, the CHP defendants and Celia Rife filed motions for summary

   judgment on the claims against them. Docket Nos. 276, 285. On February 10, 2020,

   Magistrate Judge S. Kato Crews recommended that the Court grant the CHP

   defendants’ motion and grant in part Rife’s motion. Docket No. 355. The magistrate

   judge concluded that there was no dispute of material fact as to whether Archambeau or

   Tateosian acted with deliberate indifference towards plaintiff’s serious medical needs.

   Id. at 7-11. Similarly, the magistrate judge concluded that CHP was entitled to summary

   judgment because no dispute of material fact existed as to whether a CHP agent

   violated plaintiff’s constitutional rights. Id. at 12. As for Rife, the magistrate judge

   concluded that a disputed issue of fact existed as to whether plaintiff received shots of

   Kenalog and Lidocaine from Rife. Id. at 14-15.

          On February 25, 2020, plaintiff’s counsel withdrew from the case. Docket No.

   360. Plaintiff, now proceeding pro se again, filed objections to the recommendation on

   April 15, 2020 after several extensions of time. Docket No. 375. The same day, plaintiff

   filed a motion requesting that the Court change its dismissal of the claims against the

   CDOC defendants from with prejudice to without prejudice pursuant to Fed. R. Civ. P.

   60(b) (the “Rule 60(b) motion”). Docket No. 373. Plaintiff argues that the dismissal with

   prejudice of these claims is the result of “pleading errors” caused by his counsel, and

   that relief under Rule 60(b) is necessary in order to allow plaintiff to attempt to amend

   his complaint once again and reinstate claims against the CDOC defendants. Docket

   No. 373 at 8. Plaintiff also filed a motion for leave to amend his complaint. Docket No.

   374. On May 12, 2020, plaintiff filed a motion to withdraw his motion to amend, Docket



                                                 4
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 5 of 13




   No. 386, and replace it with a different motion to amend. Docket No. 387. These three

   motions, but not the Rule 60(b) motion, have been referred to Magistrate Judge Crews.

   II.   RULE 60(b) MOTION

          The Court turns first to plaintiff’s Rule 60(b) motion.4 Federal Rule of Civil

   Procedure 60(b) allows a court to grant relief from an order for the following reasons:

          (1) mistake, inadvertence, surprise, or excusable neglect;

          (2) newly discovered evidence that, with reasonable diligence, could not
          have been discovered in time to move for a new trial under Rule 59(b);

          (3) fraud (whether previously called intrinsic or extrinsic),
          misrepresentation, or misconduct by an opposing party;

          (4) the judgment is void;

          (5) the judgment has been satisfied, released, or discharged; it is based
          on an earlier judgment that has been reversed or vacated; or applying it
          prospectively is no longer equitable; or

          (6) any other reason that justifies relief.

   Fed. R. Civ. P. 60(b). “Relief under Rule 60(b) is extraordinary and may only be granted

   in exceptional circumstances.” Bud Brooks Trucking, Inc. v. Bill Hodges Trucking Co.,

   909 F.2d 1437, 1440 (10th Cir. 1990). Courts rarely grant Rule 60(b) motions, deferring

   instead to the need for finality and the appeals process. See Davis v. Kansas Dep't of

   Corrs., 507 F.3d 1246, 1248 (10th Cir. 2007) (“Parties seeking relief under Rule 60(b)

   have a higher hurdle to overcome because such a motion is not a substitute for an

   appeal.”).




          4
           The Court reviews plaintiff’s pro se filings liberally. See Haines v. Kerner, 404
   U.S. 519, 520 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 n.3 (10th Cir. 1991).

                                                 5
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 6 of 13




          Plaintiff argues that the Court should amend its dismissal of certain claims

   against the CDOC defendants so that the di smissal is “without prejudice.” The crux of

   plaintiff’s argument is that his former counsel’s pleadings and motions – specifically, the

   second amended complaint, the response to the CDOC defendants’ motion to dismiss,

   and the objections to the magistrate judge’s recommendation on that motion – were

   extremely deficient as a result of what plaintiff claims is his former counsel’s “mental

   illness.” Docket No. 373 at 4-7. Plaintiff argues that relief is necessary in order for him

   to file an amended complaint that rectifies the errors made by his former counsel. Id. at

   8-9. In support, plaintiff cites Rule 60(b)(1), which allows for relief on the basis of

   “excusable neglect,” and (b)(6), which allows for relief for “any other reason that justifies

   relief.” Id. at 11.

          The Court will deny plaintiff’s motion. As plaintiff acknowledges, civil litigants are

   accountable for the acts and omissions of their chosen counsel. Pioneer Inv. Servs. Co.

   v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 397 (1993). For that reason, there is a

   strong predisposition in the Tenth Circuit against granting Rule 60(b) relief for

   inadequacy of a party’s attorney. See Bud Brooks Trucking, 909 F.2d at 1440 (noting

   that “[p]arties and their attorneys must be held to a reasonably high standard of

   diligence”); 11 Mary Kay Kane, Fed. Prac. & Proc. § 2858 (3d ed. Apr. 2020 update)

   (noting that “[g]ross carelessness or negligence” by an attorney “is not enough” to

   warrant Rule 60(b)(1) relief). Instead, a party may pursue a civil malpractice action

   against his counsel as a remedy. See Nelson v. Boeing Co., 446 F.3d 1118, 1121 (10th

   Cir. 2006) (noting that, in a civil case, a party “who loses because his attorney's

   performance was deficient can file a legal malpractice lawsuit”).

                                                 6
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 7 of 13




          Moreover, the Court is not persuaded that, even if the factual situation warranted

   relief under Rule 60(b), there is any basis for the legal relief requested. The only

   specific conclusion in the Court’s order on the motion to dismiss that plaintiff challenges

   relates to the claims against Rene Jordan, Anita Normandy, and Jody Sinker. See

   Docket No. 373 at 12-13. In the order, the Court concluded that the claims against

   those defendants were barred because the parties – including plaintiff, then pro se –

   agreed to dismiss those claims with prejudice earlier in the litigation. See Docket No.

   340 at 3 (discussing Docket Nos. 62 and 63). Plaintiff now argues that he did not, in

   fact, intend to dismiss those defendants with prejudice, and that he raised this issue

   earlier in the litigation. Docket No. 373 at 12-13 (citing Docket No. 65). But plaintiff’s

   argument earlier in the litigation was that the dismissal with prejudice was the result of

   sanctionable misconduct by CDOC counsel – an argument that Magistrate Judge

   Kathleen M. Tafoya considered and rejected. See Docket No. 221; Docket No. 243

   (transcript). Plaintiff offers no persuasive reason to reconsider the Court’s

   determination that the claims against these defendants in the operative complaint are

   barred by the earlier dismissal with prejudice. Accordingly, the Court will deny plaintiff’s

   Rule 60(b) motion.5


          5
            Plaintiff seems to argue that he intends to amend the complaint to allege a
   different factual basis for some of his claims. See Docket No. 373 at 12 (suggesting
   that the claims brought in the amended complaint cover conduct during a different time
   period, October 2015 to June 2016). The only question resolved in the Court’s order on
   the motion to dismiss was the preclusive effect that the dismissal with prejudice, Docket
   No. 63, has on the operative complaint in this action, Docket No. 248. See Docket No.
   340 at 4 (noting that the claims in Docket No. 10 were substantively the same as the
   claims in Docket No. 248). The Court did not consider the preclusive effect of Docket
   No. 63 on the claims in plaintiff’s proposed amended complaint, Docket No. 127-1,
   which was never ruled upon.

                                                7
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 8 of 13




   III.   OBJECTIONS

           The Court will “determine de novo any part of the magistrate judge’s disposition

   that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is proper if it

   is specific enough to enable the Court “to focus attention on those issues – factual and

   legal – that are at the heart of the parties’ dispute.” United States v. 2121 East 30th

   Street, 73 F.3d 1057, 1059 (10th Cir. 1996).

           Plaintiff’s first objection is not to the merits of the recommendation. Rather,

   plaintiff objects on the basis that, under his current conditions of confinement, he does

   not have access to a law library or to his tablet computer which contains case files.

   Docket No. 375 at 6-7. The Court granted plaintiff three extensions of time – from

   February 24 to March 11, from March 11 to April 10, and from April 10 to April 24 – to

   file his objections despite conflicting evidence as to the extent of plaintiff’s access to

   legal materials and his case files.6 The Court is not persuaded that plaintiff has shown

   that his ability to file objections was so impeded that plaintiff lacked “meaningful access

   to the courts.” Lewis v. Casey, 518 U.S. 343, 351 (1996) (quoting Bounds v. Smith, 430

   U.S. 817 (1977)); Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996). Accordingly,

   the Court rejects this argument and proceeds to the substance of plaintiff’s objections.




           6
            On March 4, 2020, plaintiff moved to stay discovery. Docket No. 361. In
   response to a Court order, Docket No. 363, the CDOC defendants provided an affidavit
   from plaintiff’s case manager at the Fremont Correctional Facility, Laura Maynes-
   Cortez, who represented that inmates in plaintiff’s unit could access the law library,
   receive legal mail, and access legal materials already in their possession at the time of
   their transfer. Docket No. 365-1. The Court subsequently found no basis to stay the
   case. Docket No. 366.

                                                 8
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 9 of 13




          A.   CHP Defendants

          Plaintiff’s § 1983 claim against the CHP defendants is that CHP “refused to

   approve outside care and treatment for [p]laintiff which had been deemed necessary”

   and that Jeff Archambeau and Sunsiray Tateosian “implemented a policy of denying

   approval of medical care for plaintiff,” Docket No. 248 at 3, based on evidence that CHP

   denied two requests for an ultrasound of a “scrotal mass” on plaintiff’s testicle. Docket

   No. 276 at 5, ¶¶ 15-16; Docket No. 303 at 3, ¶¶ 15-16. The magistrate judge

   recommends that the Court grant summary judgment to the CHP defendants. Docket

   No. 355 at 7-12. Specifically, the magistrate judge concludes that there is no evidence

   (1) that Archambeau “personally participated in the denial of [plaintiff’s] requests for

   medical services” or (2) that Tateosian “acted with a sufficiently culpable state of mind.”

   Id. at 9. The magistrate judge recommends that CHP be granted summary judgment as

   a result, as “an entity cannot be held liable for a violation of plaintiff’s constitutional

   rights” where there is no “constitutional violation by an agent whose conduct directly

   caused the plaintiff’s injuries.” Id. at 12 (citing Trigalet v. City of Tulsa, Okla., 239 F.3d

   1150, 1153-54 (10th Cir. 2001)).

          Plaintiff initially filed an objection to these conclusions. Docket No. 375 at 7-13.

   However, in reply to the CHP defendants’ response brief, plaintiff withdraws his

   objection as to Archambeau and Tateosian. Docket No. 391. This withdrawal is based

   on the CHP defendants’ counsel’s statement that Jennifer Mix, CHP’s medical director,

   is the person who actually denied plaintiff’s requested ultrasound. See Docket No. 381




                                                  9
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 10 of 13




    at 7 (referencing Docket No. 278-3).7 Absent an objection, the Court has reviewed the

    Recommendation to satisfy itself that there is “no clear error on the face of the record.”8

    Fed. R. Civ. P. 72(b), Advisory Committee Notes. Seeing none, the Court adopts the

    recommendation and grants summary judgment to Archambeau and Tateosian.

           Plaintiff maintains his objection as to CHP, however. Docket No. 391 at 3.

    Plaintiff argues that, even with no personal participation by Archambeau and Tateosian,

    CHP may be liable through the action of non-party Jennifer Mix in denying the

    ultrasound. Id. However, as the magistrate judge noted in his recommendation, the

    principles of municipal liability apply to a plaintiff seeking to impose § 1983 liability on a

    private corporation. Docket No. 355 at 11-12 (citing Dubbs v. Head Start, Inc., 336 F.3d

    1194, 1216 (10th Cir. 2003)). Thus, plaintiff must identify a “policy or custom” of the

    corporation that caused the plaintiff’s injury. Cf. Schneider v. City of Grand Junction

    Police Dep't, 717 F.3d 760, 769 (10th Cir. 2013) (identifying the elements of a municipal

    liability claim). CHP argued in its motion for summary judgment that the record lacks

    evidence that it has an unconstitutional policy of denying medical requests. Docket No.

    276 at 9-10. In his response, plaintiff failed to identify any evidence supporting an



           7
            The Court expresses no view on the merits of plaintiff’s attempt to add Jennifer
    Mix as a defendant, which is the subject of a separate motion.
           8
              This standard of review is something less than a “clearly erroneous or contrary
    to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
    review. Fed. R. Civ. P. 72(b). In the absence of an objection, the district court may
    review a magistrate judge’s recommendation under any standard it deems appropriate.
    See Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn,
    474 U.S. 140, 150 (1985) (“[i]t does not appear that Congress intended to require
    district court review of a magistrate’s factual or legal conclusions, under a de novo or
    any other standard, when neither party objects to those findings”).

                                                 10
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 11 of 13




    inference that CHP has any such policy. See Docket No. 303 at 4-5. Similarly,

    plaintiff’s objection does not identify any evidence in the record, relying instead on bare

    allegations that CHP denies certain requests for medical care “flat out” and that it has “a

    policy to deny care for profit.” See Docket No. 375 at 9, 13. Finally, plaintiff’s reply brief

    does not offer any evidence from which to conclude that non-party Jennifer Mix’s denial

    of the ultrasound was in accordance with an unconstitutional policy and procedure of

    CHP. See Docket No. 391 at 4. Accordingly, the Court will overrule the objection and

    grant summary judgment to CHP.

           B.   Rife

           Plaintiff claims that Rife did not order tests or medications for plaintiff at the July

    6, 2016 medical consultation. Docket No. 248 at 2, ¶ 8. The magistrate judge

    recommends that the Court deny summary judgment as to the issue of whether Rife

    failed to provide plaintiff with shots of Kenalog and Lidocaine during that consultation.

    Docket No. 355 at 13-16. Plaintiff’s objection to the recommendation on this point is

    unclear. Plaintiff appears to suggest that he either met with Rife a second time (after

    July 6) or that Rife had some duty to follow up with plaintiff after the July 6 consultation.

    See Docket No. 375 at 13-14. However, plaintiff points to no evidence in the record that

    supports either of these contentions. The only disputed material fact is whether or not

    Rife did, in fact, administer the Kenalog and Lidocaine shots to plaintiff during the July 6

    consultation. Accordingly, the Court agrees with and adopts the recommendation as to

    the claim against Rife.




                                                  11
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 12 of 13




    IV.   CONCLUSION

           For the benefit of all parties, the Court summarizes the current state of this case.

    The operative complaint is Docket No. 248. Claims from the operative complaint remain

    against (1) Robert Magnuson, for Eighth Amendment deliberate indifference; (2) Susan

    Tiona, for (a) Eighth Amendment deliberate indifference accruing after June 28, 2015

    and (b) First Amendment retaliation; (3) Celia Rife, for Eighth Amendment deliberate

    indifference arising out of her alleged failure to provide plaintiff with Kenalog and

    Lidocaine shots; (4) Kathy Mickey, who has never been served with process; and (5)

    Tejinder Singh, who has never been served with process. Plaintiff’s two motions to

    amend the complaint, Docket Nos. 374 and 387, as well as his motion to withdraw his

    first motion for leave to amend the complaint, Docket No. 386, are referred to and

    pending before Magistrate Judge S. Kato Crews.

           For the foregoing reasons, it is

           ORDERED that the Recommendation of United States Magistrate Judge S. Kato

    Crews [Docket No. 355] is ADOPTED. It is further

           ORDERED that plaintiff’s Objection to Docket No. 355 Magistrate

    Recommendations [Docket No. 375] is OVERRULED. It is further

           ORDERED that the CHP Defendants’ Motion for Summary Judgment [Docket

    No. 276] is GRANTED. It is further

           ORDERED that Defendant Celia Rife’s Motion for Summary Judgment [Docket

    No. 285] is GRANTED IN PART and DENIED IN PART as consistent with the

    Recommendation. It is further



                                                12
Case 1:17-cv-01580-PAB-SKC Document 394 Filed 05/29/20 USDC Colorado Page 13 of 13




              ORDERED that the claims against defendants Correctional Health Partners, Inc.,

    Jeff Archambeau, and Sunsiray Tateosian are DISMISSED WITH PREJUDICE. It is

    further

              ORDERED that plaintiff’s Motion for Relief from Judgment [Docket No. 373] is

    DENIED.


              DATED May 29, 2020.

                                               BY THE COURT:



                                               PHILIP A. BRIMMER
                                               Chief United States District Judge




                                                 13
